DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention, “Systems and Methods for Modeling Organizational Entities”, is directed to an abstract idea, specifically Certain Methods of Organizing Human Activity (i.e. managing personal behavior and interactions between people) and Mental Processes, without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements individually or in combination provide mere instructions to implement the abstract idea on a computer.
Step 1:  Claims 1-20 are directed to a statutory category, namely a machine (claims 1-13 and 20) and a process (claims 14-19).
Step 2A (1): Independent claims 1, 14, and 20 are directed to an abstract idea of Certain Methods of Organizing Human Activity (i.e. managing personal behavior and interactions between people) and Mental Processes, based on the following claim limitations: “displaying an organization model; retrieve work items, each work item including at least one requirement; determine, for each of the work items, one or more dependencies; determine a relative ranking of costs for the work items; and provide visualization parameters for representing work items, wherein for a respective work item, the visualization parameters include a first visual indicator representing a type of work item, a second visual indicator representing a cost of delay associated with the work item, and a third visual indicator representing a cost of delay profile for the work item, and wherein the visualization parameters further include a fourth visual indicator for linking pairs of work items to indicate a dependency between the linked work items” (claims 1 and 14); displaying an organization model; receive one or more work items, receive visualization parameters for representing the one or more work items, wherein for a respective work item, the visualization parameters include a first visual indicator representing a type of work item, a second visual indicator representing a cost of delay associated with the work item, and a third visual indicator representing a cost of delay profile for the work item, and wherein the visualization parameters further include a fourth visual indicator for linking pairs of work items to indicate a dependency between the linked work items; and displaying the work items according to the visualization parameters and one or more visualization settings, wherein the visualization settings include hiding work items of a certain type, work items of a certain cost of delay, work items of a certain cost of delay profile, or any combination thereof” (claim 20). The claims are directed towards 
Step 2A (2): This judicial exception is not integrated into a practical application. In particular, claims 1, 8, 11, 12, 13, 14, and 20 recite additional elements of a system including non-transitory computer-readable medium storing computer-executable instructions, providing and displaying visualization to a client device/screen, machine learning, a client device including a non-transitory computer-readable medium storing computer-executable instructions thereon, and a server. These additional elements do not integrate the abstract idea into a practical application because the claims do not recite (a) an improvement to another technology or technical field and (b) an improvement to the functioning of the computer itself and (c) implementing the abstract idea with or by use of a particular machine, (d) effecting a particular transformation or reduction of an article, or (e) applying the judicial exception in some other meaningful way beyond generally linking the use of an abstract idea to a particular technological environment. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims 1, 8, 11, 12, 13, 14, and 20 recite additional elements of a system including non-transitory computer-readable medium storing computer-executable instructions, providing and displaying visualization to a client device/screen, machine learning, a client device including a non-transitory computer-readable medium storing computer-executable instructions thereon, and a server. As per the Applicant specification, the system is comprised of one or more computer devices and/or networked computer devices [0028]; computer-readable medium may be a computer readable signal medium or a computer readable storage medium or any combination of the above two. Examples of the computer readable storage medium may include electric, magnetic, optical, electromagnetic, infrared, or semiconductor systems, elements, apparatuses, or a combination of any of the above [0094]; the client device can be a laptop computer, a desktop computer, a smartphone, a smart speaker, etc. [0029]; machine learning can be used to determine recommendations associated with team selection and derive unbiased work prioritization ([0082] and [0085]); and a server is a computer device [0028]. These additional elements are viewed as mere instructions to apply or implement the abstract idea on a computer. Applying an 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-5, 7-14, 16-18, and 20are rejected under 35 U.S.C. 103 as being unpatentable over Scriven et al. (US 2020/0097867 A1) in view of Meharwade et al. (US 2019/0050771 A1) and in further view of Song (US 2006/0044307 A1).
As per claim 1,  Scriven teaches a system for displaying an organization model, the system including a non- transitory computer-readable medium storing computer-executable instructions thereon such that when the instructions are executed, the system is configured to (Scriven e.g. Figs. 1-2 Data Processing System;  The present invention provide a computer-implemented method, computer system, and computer program product for identifying cross-project dependencies, analyzing a risk of failing to meet one or more project release dates based on the cross project dependencies, and generating a visualization of the project release date risk in a cross-project dependency risk chart ([0001] and [0089]). Fig. 2 data processing system includes computer readable media 262 [0046]. Computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention [0013].)
Scriven teaches retrieve work items from storage, each work item including at least one requirement; (Scriven e.g. Figs. 1-2, Cross-project dependency manager 218 may retrieve IT project data 224 from one or more IT project data sources, such as storage 108 in FIG. 1 [0033].  Cross-project dependency manager 218 analyzes IT project data to identify scope 230, status 234, etc. Scope 230 represents specific business centric, goals, such as, for example, deliverables, tasks, costs, deadlines, and the like, corresponding to each particular IT project (i.e. requirements) [0035].)
Scriven teaches determine, for each of the work items, one or more dependencies; (Scriven e.g. Fig. 2, Cross-project dependency manager 218 utilizes natural language processing 220 and machine learning 222 to identify 
Scriven in view of Meharwade teaches determine a relative ranking of costs for the work items; and 
Scriven teaches determine a relative ranking for the work items (Scriven e.g. Fig. 2, Cross-project dependency manager also utilizes natural language processing 220 and machine learning 222 to identify scope 230, position 238, status 234, etc. corresponding to each IT project in IT projects 226 and dependent IT projects 228 based on the analysis of the IT project data 224. Position 238 represents a rank or location of a particular IT project in a series of IT projects with project dependencies [0035].)
Scriven does not explicitly teach determine a relative ranking of costs for the work items.
However, Meharwade teaches determine a relative ranking of costs for the work items (Meharwade e.g. Figs. 1 and 7G, With respect to the release planning assistant 124, the inquiry response performer 138 may generate a release plan by implementing a weighted shortest job first process to rank each user story (i.e. work item) of the product development plan as a function of a cost of a delay versus a size of the user story [0243].) The story having highest WSJF value may be ranked first [0267].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Scriven’s cross-project dependency analysis to include ranking work items relative to cost as taught by 
Scriven teaches provide, to a client device, visualization parameters for representing the work items, (Scriven e.g. Fig. 2, Cross-project dependency risk chart 242 provides a visualization of the level of risk corresponding to different IT projects and includes project nodes 244, lines 246, and indicators 248 [0036]. For example, a current status of a particular IT project may be color-coded, such as green, yellow, and red and represents a “go”, “caution”, and a “stopped, stalled, or delayed” project status, respectively. Priority of the IT project may also be color-coded such as gold, silver, and bronze [0038].)
Scriven teaches wherein for a respective work item, the visualization parameters include a first visual indicator representing a type of work item (Scriven e.g. Figs. 2 and 3, Cross-project dependency risk chart 242 includes project nodes 244, lines 246, and indicators 248 [0036]. Each node in project nodes 244 represents a particular IT project [0037].), Scriven in view of Meharwade and Song teach a second visual indicator representing a cost of delay associated with the work item, and a third visual indicator representing a cost of delay profile for the work item, and
Scriven teaches an indicator associated with a delay of a project (Scriven e.g. Fig. 2, Each node in project nodes 244 represents a particular IT project [0037]. Cross-project dependency manage 218 applies status delayed” project status, respectively [0038].)
Scriven does not explicitly teach determining a cost of delay and a second and third indicator representing a cost of delay and cost of delay profile.
However, Meharwade teaches determining a cost of delay (Meharwade e.g. The release planning assistant 124 may determine the weighted shortest job first as follows: Weighted shortest job first = Cost of delay/Job size = (specified value + time criticality + risk reduction/opportunity enablement)/Job size = story value + story priority + story risk reduction/opportunity enablement/story points [0244].) 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Scriven’s cross-project dependency analysis to include determining a cost of delay of a project as taught by Meharwade in order to provide continuous improvement by highlighting outliers that are to be analyzed, and facilitating focusing on productive work for continuous improvement (Meharwade e.g. [0070]).
Meharwade does not explicitly teach an indicator representing a cost of delay and a cost of delay profile.

The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Scriven in view of Meharwade’s delay costs to include indicators representing a cost of delay and profile as taught by Song in order to improve understanding of the project status and give accurate information to decision makers for correct action and predictions (Song e.g. [0778]). 
Scriven teaches wherein the visualization parameters further include a fourth visual indicator for linking pairs of work items to indicate a dependency between the linked work items. (Scriven e.g. Fig. 2, Each node in project nodes 244 represents a particular IT project. Lines 246 represent edges between nodes indicating IT project dependencies. Lines 246 include arrows that point from a dependent IT project to an IT project that the dependent IT project has a dependency on [0037].)
As per claim 14, Scriven teaches a method for displaying an organization model, comprising (Scriven e.g. Figs. 6A-6C, The present invention provide a computer-implemented method, computer system, and computer program product for identifying cross-project dependencies, analyzing a risk of failing to meet one or more project release dates based on the cross project dependencies, and generating a visualization of the project release date risk in a cross-project dependency risk chart ([0001] and [0089]). Figs. 6A-6C flowchart illustrates a process for generating a cross-project dependency risk 
Scriven teaches retrieving work items from storage, each work item including at least one requirement; (Scriven e.g. Fig. 6A step 602; The process begins when the computer retrieves IT project data corresponding to a plurality of IT projects currently under development in an enterprise from a set of one or more project data sources (step 602) [0079].)
Scriven teaches determining, for each of the work items, one or more dependencies; (Scriven Fig. 6A step 608; the computer generates a list of IT projects and their corresponding dependent IT projects based on the analysis in step 604 (step 608) [0079].)
Scriven in view of Meharwade teach determining a relative ranking of costs for the work items; and 
Scriven teaches determine a relative ranking for the work items (Scriven e.g. Fig. 6A step 606; The computer determines project release date, project status, project priority, project position (i.e. rank) , and project features for each IT project in the plurality of IT projects based on the analysis in step 604 (step 606) [0079].)
Scriven does not explicitly teach determine a relative ranking of costs for the work items.
However, Meharwade teaches determine a relative ranking of costs for the work items (Meharwade e.g. Figs. 1 and 7G, With respect to the release planning assistant 124, the inquiry response performer 138 may generate a release plan by 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Scriven’s cross-project dependency analysis to include ranking work items relative to cost as taught by Meharwade in order to provide continuous improvement by highlighting outliers that are to be analyzed, and facilitating focusing on productive work for continuous improvement (Meharwade e.g. [0070]).
Scriven teaches providing, to a client device, visualization parameters for representing the work items, (Scriven e.g. Fig. 2, Cross-project dependency risk chart 242 provides a visualization of the level of risk corresponding to different IT projects and includes project nodes 244, lines 246, and indicators 248 [0036]. For example, a current status of a particular IT project may be color-coded, such as green, yellow, and red and represents a “go”, “caution”, and a “stopped, stalled, or delayed” project status, respectively. Priority of the IT project may also be color-coded such as gold, silver, and bronze [0038]. Fig. 6A; The computer generates a cross-project dependency risk chart having an X-axis based on IT project release dates and a Y-axis based on IT project positions (step 610) [0080].)
      Scriven in view of Meharwade and Song teach wherein for a respective work item, the visualization parameters include a first visual indicator representing a type of work item a second visual indicator representing a cost of delay associated with the work item, and a third visual indicator representing a cost of delay profile for the work item, and (See claim 1d(i) for response.)
      Scriven teaches wherein the visualization parameters further include a fourth visual indicator for linking pairs of work items to indicate a dependency between the linked work items (Scriven e.g. Fig. 6A step 614; The computer also inserts a line representing cross-project dependency between each dependent IT project and an IT project that a respective dependent IT project depends on with an arrow pointing to the IT project that the respective dependent IT project depends on (step 614 ) [0080].) 
As per claims 3 and 16, Scriven in view of Meharwade and Song teach the system of claim 1 and method of claim 14, wherein the second visual indicator is a size of the first visual indicator such that a first work object having a larger size of the first visual indicator compared to a second work object indicates that the first work object has a higher cost of delay compared to the second work object. 
Scriven teaches a size indicator associated with a number of dependencies (Scriven e.g. Fig. 3 The size of each IT project node reflects how many other IT projects are dependent on it. The larger the size of a node, the more critical it is to ensure success of that particular IT project corresponding to that node due to other IT project dependencies on that particular IT project [0064]. The computer increments a size of a node representing the selected IT project by one unit of size for each dependent IT project that corresponds to the selected IT project (step 618) (Fig. 6B and [0081]).)
Scriven does not explicitly teach the size indicator that reflect higher cost of delay.
Cost of delay/Job size = (specified value + time criticality + risk reduction/opportunity enablement)/Job size = story value + story priority + story risk reduction/opportunity enablement/story points [0244].) 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine Scriven’s size indicator with Meharwade’s cost of delay calculation to identify higher cost of delays in order to provide continuous improvement by highlighting outliers that are to be analyzed, and facilitating focusing on productive work for continuous improvement (Meharwade e.g. [0070]).
As per claims 4 and 17, Scriven in view of Meharwade and Song teach the system of claim 1 and method of claim 14, Scriven in view of Meharwade and Song teach wherein the third visual indicator is a color of the first work object such that a first work object having a different color of the first visual indicator compared to a second work object indicates that the first work object has a different cost of delay profile compared to the second work object. 
Scriven teaches different color indicators to identify current status and priority of a project (Scriven e.g. Fig. 2, Status 250 indicates a current status of a particular IT project and may be color-coded, such as a green, yellow, and red status indicator. A green indicator may signify a “go” project status, a yellow indicator may signify a "caution” project status, and a red indicator may signify a "stopped, stalled, or delayed” project status ([0038] and [0065]). Priority 252 indicates a current level of priority assigned by the enterprise to each particular IT project and may also be color-coded, such as a gold (e.g. 
Scriven in view of Meharwade teach determining a cost of delay (Meharwade e.g.  (Meharwade e.g. The release planning assistant 124 may determine the weighted shortest job first as follows: Weighted shortest job first = Cost of delay/Job size = (specified value + time criticality + risk reduction/opportunity enablement)/Job size = story value + story priority + story risk reduction/opportunity enablement/story points [0244].)
However, Scriven in view Meharwade do not explicitly teach a cost of delay profile and indicator.
However, Song teaches a color indicator for a cost profile (Song e.g. Song teaches a system and method for visually representing project metrics on 3-dimensional product models (Abstract). In Fig. 32, large branches in the hierarchy are given large areas displaying the budget size. A color scale is used to show the cost index information. A colored cost index and its shading provides comparative answers to cost issues for currently active work items [0470]. Deviation information and reasons for deviation are mapped together on the 3D model. This allows simultaneous visual identification of both quantity of deviation as well as the causes and impact of the deviation [0730]. The color shows deviation type (e.g., non-critical or critical), cause (e.g., accident, weather, equipment, material, or labor) or characteristic (e.g., compensable or non-compensable) and the tone displays quantitative value ([0234] and [0731]). The Examiner submits that deviations can include cost deviations (e.g. cost of delay).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Scriven in view of Meharwade’s cross-
As per claims 5 and 18, Scriven in view of Meharwade and Song teach the system of claim 1 and method of claim 14, Scriven teaches wherein the fourth visual indicator is a line such that first visual indicators for a first work item and a second work item have a line connecting both of the 27 4838-1037-0745.4first visual indicators to represent a dependency relationship between the first work item and the second work item. (Scriven e.g. Fig. 2 Each node in project nodes 244 represents a particular IT project. Lines 246 represent edges between nodes indicating IT project dependencies. Lines 246 include arrows that point from a dependent IT project to an IT project that the dependent IT project has a dependency on [0037].)
As per claim 7, Scriven in view of Meharwade and Song teach the system of claim 5, Scriven teaches wherein the line is directional indicating a specific direction of dependency. (Scriven e.g. Fig. 2, Each node in project nodes 244 represents a particular IT project. Lines 246 represent edges between nodes indicating IT project dependencies. Lines 246 include arrows that point from a dependent IT project to an IT project that the dependent IT project has a dependency on [0037].)
As per claim 8, Scriven in view of Meharwade and Song teach the system of claim 1, Scriven teaches further configured to receive, from the client device, a change in dependency between two work items that previously had no dependency relationship.  (Scriven e.g. Fig. 8, the computer receives an input moving a node 
As per claim 9, Scriven in view of Meharwade and Song teach the system of claim 8, Scriven teaches further configured to perform a risk analysis in response to the change in dependency to determine whether affected work items are at no risk or at high risk. (Scriven e.g. Fig. 8, The computer modifies project release date proximity risk indicators corresponding to the one or more dependent IT projects based on the input moving the node to the second release date (step 804). The visualization alerts the user when such a scenario will lead to an impossible situation or other fallout scenarios such as an IT project having a dependency on a project that will release on a date later than the dependent IT project’s release data or the IT project now being dependent on another IT project that is both a red status as well as in the same release as the dependent IT project’s release date [0088]. A red status indicator signifies a “stopped, stalled, or delayed” project status [0038].) 
As per claim 10, Scriven in view of Meharwade and Song teach the system of claim 9, Scriven in view of Meharwade and Song teach further configured to perform the risk analysis based on five attributes including the cost of delay for a respective work item, a number of dependencies for the respective work item, a current status of the respective work item, a percentage work remaining for completing the work item, and a number of days that the work item is blocked. 
Scriven teaches perform the risk analysis based on a number of dependencies for the respective work item and a current status of the respective work item (Scriven e.g. Figs. 6A-6C illustrates a process for generating a cross-project dependency risk chart [0078]. In step 604, the computer performs an analysis of the IT project data corresponding to the plurality of IT projects using natural language processing and machine learning. Data includes IT project parameters, such as project status, plotted as a function of time, number of dependencies, business priority, and the like, together with historical data on whether a release was met or not, can act as predictors for the current set of IT projects under analysis [0079].)
Scriven does not explicitly teach perform a risk analysis based on the cost of delay for a respective work item, a percentage work remaining for completing the work item, and a number of days that the work item is blocked.
Meharwade teaches determining a cost of delay of an item of a product development plan (Meharwade e.g. Fig. 1, With respect to the release planning assistant 124, the inquiry response performer 138 may generate a release plan by implementing a weighted shortest job first process to rank each user story of the product development plan as a function of a cost of a delay versus a size of the user story [0243].The release planning assistant 124 may determine the weighted shortest job first as follows: Weighted shortest job first = Cost of delay/Job size = (specified value + time criticality + risk reduction/opportunity enablement)/Job size = story value + story priority + story risk reduction/opportunity enablement/story points [0244].) 

Meharwade do not explicitly teach determining a percentage work remaining for completing the work item and a number of days that the work item is blocked.
However, Song teaches determining a percentage work remaining for completing the work item and a length of delay of an activity (Song e.g. Using earned value analysis, the concrete subcontractor would measure the total quantity of concrete installed compared against the budgeted quantity to determine the percent completed. Similarly, he/she would compare the installed quantity against the quantity planned to be installed up to this point in time to determine if he/she is ahead or behind schedule [0181]. In Fig. 43, a user can assign colors to model objects to show that a simulation activity is in progress, to denote the amount of progress toward the completion of the activity, or to distinguish between critical activities and non-critical activities [0523]. In Fig. 80, the baseline schedule bar serves as the norm for progress measurement, while the actual progress bar shows percentage of completion. The actual time line shows the influence of activity progress on the baseline schedule. FIG. 80 visually presents the activity "framework” being delayed by two days compared to plan [0705].)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Scriven in view of Meharwade’s cross-
As per claim 11, Scriven in view of Meharwade and Song teach the system of claim 10, Scriven in view of Meharwade and Song teach wherein a machine learning model taking in as input the five attributes for each work item provides an output indicating whether any of the work items are at no risk or at high risk. 
Scriven teaches a machine learning model taking in inputs for each work item provides an output indicating whether any of the work items are at no risk or at high risk (Scriven e.g. Embodiments may utilize cognitive machine learning to perform the gathering of the raw IT project data by giving the cognitive machine learning model access to those systems that store IT project metadata, such as release dates, project status, and the like [0058]. In step 604 of Figs. 6A-6C process for generating a cross-project dependency risk chart, the computer performs an analysis of the IT project data corresponding to the plurality of IT projects using natural language processing and machine learning. Data includes IT project parameters, such as project status, plotted as a function of time, number of dependencies, business priority, and the like, together with historical data on whether a release was met or not, can act as predictors for the current set of IT projects under analysis ([0078] and [0079]). The computer makes a determination as to whether one or more IT projects are at risk of not making a corresponding release data based on the analysis of the cross-dependency risk chart [0083].) 

The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Scriven’s cross-project dependency risk analysis using a machine learning model to include taking in as input the five attributes to determine risk or no risk in order to provide continuous improvement by highlighting outliers that are to be analyzed, and facilitating focusing on productive work for continuous improvement (Meharwade e.g. [0070]) and improve understanding of the project status and give accurate information to decision makers for correct action and predictions (Song e.g. [0778]).
As per claim 12, Scriven in view of Meharwade and Song teach the system of claim 11, wherein the machine learning model is trained based on a K nearest neighbor algorithm.
Scriven teaches a trained machine learning model (Scriven e.g. Embodiments may utilize cognitive machine learning to perform the gathering of the raw IT project data by giving the cognitive machine learning model access to those systems that store IT project metadata , such as release dates , project status , and the like [0058]. Embodiment employee standard supervised and unsupervised techniques and training data may come from structured or unstructured data sources [0035].) 
Scriven does not explicitly teach that the machine learning model is trained based on K nearest neighbor algorithm 
However, Meharwade teaches a machine learning model trained based on K nearest neighbor algorithm (Meharwade teaches artificial intelligence and machine 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Scriven’s cross-project dependency risk analysis machine learning model to be trained using K nearest neighbor algorithm in order to provide continuous improvement by highlighting outliers that are to be analyzed, and facilitating focusing on productive work for continuous improvement (Meharwade e.g. [0070]). 
As per claim 13, Scriven in view of Meharwade and Song teach the system of claim 1, further configured to: 
Scriven teaches track backlogged work items; (Scriven e.g. Cross-project dependency manager 218 utilizes natural language processing and machine learning 222 to identify status 234 corresponding to each IT project [0035]. Status indicator 250 indicates a current status of a particular project. A red indicator may signify a “stopped, stalled, or delayed” project status [0038]).
Scriven does not teach, however, Meharwade teaches determine, based on weighted shorted jobs first algorithm, a recommended order for tackling the backlogged work items; and 28 4838-1037-0745.4(Meharwade e.g. Figs. 1 and 7H, At block 714, the release planning assistant 124 may identify approximate iterations 
Scriven does not teach, however, Meharwade teaches provide the recommended order to the client device. (Meharwade e.g. Figs. 1 and 7G, With respect to the release planning assistant 124, the inquiry response performer 138 may generate a release plan by implementing a weighted shortest job first process to rank each user story of the product development plan as a function of a cost of a delay versus a size of the user story [0243]. A user dashboard may be used to display a suggested release plan and to provide viability predictions (Fig. 7G and [0262]).)
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Scriven’s cross-project dependency manager to include using a weighted shorted jobs first algorithm to recommended order for tackling the backlogged work items as taught by Meharwade in order to provide continuous improvement by highlighting outliers that are to be analyzed, and facilitating focusing on productive work for continuous improvement (Meharwade e.g. [0070]).
As per claim 20, Scriven teaches a client device for displaying an organization model, the client device including a non-transitory computer-readable medium storing computer-executable instructions thereon such that when the instructions are executed, the client device is configured to (Scriven e.g. Figs. 1-2; The present invention provide a computer-implemented method, computer system, and computer program product for identifying cross-project dependencies, analyzing a risk of failing to meet one or more project release dates based on the cross project dependencies, and generating a visualization of the project release date risk in a cross-project dependency risk chart ([0001] and [0089]). Fig. 1 data processing system include clients 110, 112, and 114 which includes network, laptop, handheld computers, etc. [0024]. Program code (i.e. instructions) may be stored on a computer readable storage medium on server 104 and downloaded to client 110 over network 102 for use on client 110 [0027]. Fig. 2 cross-project dependency manager 218 displays cross-project dependency risk chart 242 on a user interface of a requesting client device [0042].)
Scriven teaches receive one or more work items from a server; (See claim 1a for response.)
Scriven teaches receive, from the server, visualization parameters for representing the one or more work items, (See claim 1b for response.)
        Scriven in view of Meharwade and Song teach wherein for a respective work item, the visualization parameters include a first visual indicator representing a type of work item, a second visual indicator representing a cost of delay associated with the work item, and a third visual indicator representing a cost of delay profile for the work item, and (See claim 1d(i) for response.)
       Scriven teaches wherein the visualization parameters further include a fourth visual indicator for linking pairs of work items to indicate a dependency between the linked work items; and (Scriven e.g. Fig. 2, Each node in project nodes 244 represents a particular IT project. Lines 246 represent edges between nodes indicating IT project dependencies. Lines 246 include arrows that point from a dependent IT project to an IT project that the dependent IT project has a dependency on [0037].)
Scriven teaches displaying the work items on a screen of the client device according to the visualization parameters and one or more visualization settings (Scriven e.g. Fig. 2, After generating cross - project dependency risk chart 242 , cross - project dependency manager 218 displays cross-project dependency risk chart 242 on a user interface of a requesting client device [0042]. A computer generates a cross-project dependency risk chart having an X-axis based on IT project release dates and a Y-axis based on IT project positions ([0004] and [0080]).), Scriven teaches wherein the visualization settings include hiding work items of a certain type, work items of a certain cost of delay, work items of a certain cost of delay profile, or any combination thereof. (Scriven e.g. Fig. 3 illustrative embodiments may display only a portion of cross-project dependency risk chart 300 by, for example, only showing those IT projects that form part of a certain software product range based on user selection (i.e. certain type). User input drives such filters where the filters are unique and meaningful to the specific enterprise [0061].)
Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Scriven et al. (US 2020/0097867 A1) in view of Meharwade et al. (US 2019/0050771 A1), 
As per claims 2 and 15, Scriven in view of Meharwade and Song teach the system of claim 1 and method of claim 14, Scriven teaches wherein the first visual indicator is a shape object and (Scriven e.g. Fig. 3 cross-project dependency risk chart includes a project node or container such as a circular shape and listing each project's unique identifier within the project node [0061].)  Scriven in view of Meharwade and Song do not explicitly teach, however, daCosta teach different types of work items have different shape objects. (daCosta e.g. daCosta teaches a collaborative machine social network system (Abstract). Figs. 2 and 3 graphs show timelines of events which include different shapes (e.g. triangle, diamond, square, cross, and circle) that represent different activities.) 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Scriven in view of Meharwade and Song’s cross-project dependency risk chart to include indicators of different shapes to represent different projects or work items/activities as taught by daCosta in order to provide a visual reflection of the current and dynamic state (daCosta e.g. col. 35 lines 43-46).
Claims 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Scriven et al. (US 2020/0097867 A1) in view of Meharwade et al. (US 2019/0050771 A1), in further view of Song (US 2006/0044307 A1), and in further view of Kurjanowicz et al. (US 2016/0275436 A1).
As per claims 6 and 19, Scriven in view of Meharwade and Song teach the system of claim 5 and method of claim 18, wherein a thickness of the line indicates strength of dependency such that a thicker line represents a stronger dependency than a thinner line. 
Scriven teaches an indicator (e.g. stacked rings) to indicate strength of dependency (Scriven e.g. Fig. 2 and Fig. 6C step 630; Cross-project dependency manager 218 may indicate stacked dependency 256 by, for example, applying a number of rings surrounding a node, which corresponds to the dependent IT project, equal to the number of dependencies [0041]. The computer applies a stacked dependency indicator to any IT project node that has a plurality of cross - project dependencies in the cross-project dependency risk chart (step 630) (Fig. 6C and [0082]).) 
Scriven nor Meharwade or Song explicitly teach a thickness of the line indicator that indicates strength of dependency.
However, Kurjanowicz teaches a thickness of the line indicator that indicates strength of dependency (Kurjanowicz e.g. Fig. 8 relationship diagram includes relationship graph 800 [0078]. Indicators such as line thickness, line color, or other information may be displayed to convey additional information. The additional information may be activity type, number of activities, a strength of the relationship among others, and possibly other information [0082]. For example, line 816 is thickened and marked with the number five hundred to show a large number of connected activities between user C 806 and user E 810 [0081].) 
The Examiner submits that before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify Scriven in view of Meharwade and 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ayanna Minor whose telephone number is (571)272-3605.  The examiner can normally be reached on M-F 9am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center 


/A.M./Examiner, Art Unit 3624                                                                                                                                                                                                        



/MEHMET YESILDAG/Primary Examiner, Art Unit 3624